Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the quarterly report of ThermoGenesis Corp. (the "Company") on Form 10-Q for the period ended March 31, 2013, as filed with the Securities and Exchange Commission (the "Report"), we, Matthew T. Plavan, Chief Executive Officer and Dan T. Bessey, Chief Financial Officer, of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of our knowledge: (1)the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: May 14, 2013 /s/ Matthew T. Plavan Matthew T. Plavan Chief Executive Officer (Principal Executive Officer) Dated: May 14, 2013 /s/ Dan T. Bessey Dan T. Bessey Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer)
